In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, Eliezer Steinmetz appeals from an order of the Supreme Court, Rockland County (Nelson, J), dated July 30, 2007, which, after a hearing, granted the petition.
Ordered that the order is affirmed, with costs.
“Where, as here, a case is tried without a jury, this Court’s power to review the evidence is as broad as that of the trial court, ‘taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses’ ” (Terry v State of New York, 39 AD3d 846 [2007], quoting Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983]). We decline to disturb the Supreme Court’s finding that there was no physical contact between the appellant’s vehicle and an alleged hit-and-run vehicle (see Matter of Progressive Northeastern Ins. Co. v Sheikh, 40 AD3d 763, 764 [2007]; Matter of Metropolitan Prop. & Cas. Co. v Sands, 5 AD3d 601, 602 [2004]). Rivera, J.E, Santucci, Eng and Chambers, JJ., concur.